Beok, J.
— There is no statute of this State which forbids appeals from justice’s courts in cases where judgments are rendered upon default. On the contrary it is provided that “ any ¡lerson aggrieved by the final judgment of a justice may appeal therefrom.” Code, § 3575. The defendants in this case may have been aggrieved by an error in the assessment of damages, and for that reason appealed, that the judgment upon the default could be corrected by a new and true assessment. Certainly they are not deprived of such a remedy by appeal. Tire cause being in the Circuit Court, even though the defendants would be regarded as in default, it was the court’s duty to hear the evidence as upon an assessment of damages. The judgment of the justice was therefore erroneously affirmed, and the ruling of the Circuit Court is for this reason
Eeversed.